Name: Commission Regulation (EEC) No 1916/81 of 10 July 1981 derogating in respect of the 1981/82 marketing year from the quality standards for dessert apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/ 18 Official Journal of the European Communities 11 . 7 . 81 COMMISSION REGULATION (EEC) No 1916/81 of 10 July 1981 derogating in respect of the 1981 /82 marking year from the quality standards for dessert apples and pears whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( 1 ), as last amended by Regulation (EEC) No 1116/81 (2 ), and in particular the second subparagraph of Article 2 (3 ) thereof, Whereas Commission Regulation (EEC) No 1641 /71 of 27 July 1971 laying down quality standards for dessert apples and pears (3 ), as amended by Regulation (EEC) No 1674/ 81 (4), determined criteria for uniform size, valid for all varienties ; whereas if such criteria were to be applied to Bramley's Seedling apples, those apples, owing to their morphological characteristics , could not be placed under Class I , whatever might be their quality characteristics ; whereas a derogation from the standards governing sizing should therefore be laid down for this variety ; By way of derogation from the provisions of Section III of the quality standards for dessert apples and pears set out in the Annex to Regulation (EEC) No 1641 /71 , the difference in diameter for apples of the Bramley's Seedling variety (Bramley, Triomphe de Kiel) may amount to 10 mm for Class I and II fruit packed in rows and layers and 20 mm for Class I fruit packed in bulk . Article 2 This Regulation shall enter into force on 1 August 1981 . It shall apply for the duration of the 1981 /82 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 July 1981 . For the Commission The President Gaston THORN (&gt;) OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2 ) OJ No L 118 , 30 . 4 . 1981 , p . 1 . (3 ) OJ No L 172, 31 . 7. 1971 , p . 1 . ( 4 ) OJ No L 128 , 25 . 6 . 1981 , p . 13 .